In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-456 CV

____________________


BEST BUY STORES, L.P., Appellant


V.


CRAIG SCHROERLUCKE and NATASHA SCHROERLUCKE, Appellees




On Appeal from the 136th District Court
Jefferson County, Texas

Trial Cause No. D-173583




MEMORANDUM OPINION
	The appellant, Best Buy Stores, L.P., and the appellees, Craig Schroerlucke and
Natasha Schroerlucke, ask this Court to vacate the judgment of the trial court, and remand
the cause for entry of a judgment in accordance with the parties' agreement.  The parties also
move to discharge the surety and to issue the mandate immediately.  The Court finds the
motion complies with Tex. R. App. P. 42.1(a)(2).
	It is, therefore ORDERED that the judgment of the trial court is vacated without
reference to the merits and the cause is remanded to the 136th District Court of Jefferson
County, Texas, for further proceedings in accordance with the parties' settlement agreement. 
Costs are assessed against the party incurring such costs.  The surety on the supersedeas bond
shall be discharged and the district clerk shall release the supersedeas bond immediately. 
The mandate shall issue immediately.  Tex. R. App. P. 18.1(c).
	VACATED AND REMANDED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered March 29, 2007
Before McKeithen, C.J., Kreger and Horton, JJ.